THE STATE OF SOUTH CAROLINA
                        In The Court of Appeals

            The State, Respondent,

            v.

            Robert Lee Miller, III, Appellant.

            Appellate Case No. 2017-001347



                         Appeal From Allendale County
                    R. Lawton McIntosh, Circuit Court Judge


                             Opinion No. 5824
                 Heard November 3, 2020 – Filed June 16, 2021


                                  AFFIRMED


            Appellate Defender Susan Barber Hackett, of Columbia,
            for Appellant.

            Attorney General Alan McCrory Wilson, Chief Deputy
            Attorney General W. Jeffery Young, Deputy Attorney
            General Donald J. Zelenka, Senior Assistant Deputy
            Attorney General Melody Jane Brown, Assistant
            Attorney General Sherrie Butterbaugh, and Assistant
            Attorney General Mark Reynolds Farthing, all of
            Columbia; and Solicitor Isaac McDuffie Stone, III, of
            Bluffton; all for Respondent.


WILLIAMS, J.: Robert Lee Miller, III, a juvenile offender, appeals his sentence
of fifty-five years' imprisonment for the murder of Willie Johnson (Victim). Miller
argues the trial court erred by imposing what amounted to a de facto life sentence,
which he asserts requires a finding of irreparable corruption under Aiken v. Byars.1
Miller also argues the trial court erred in admitting statements he made to officers
during a custodial interrogation, contending he did not voluntarily and knowingly
waive his Miranda2 rights. We affirm.

FACTS/PROCEDURAL HISTORY

On June 17, 2014, fifteen-year-old Miller, Miller's older brother, and his brother's
friend, Gabriel, broke into Victim's home in Allendale. After asking Victim if he
had any sugar, Miller and his accomplices forced their way into his home. The
boys knocked Victim to the ground, bound his hands behind his back, robbed him,
and ransacked his home. Victim was beaten so badly that his dentures were
scattered about the room. Then a plastic bag was placed over his head so he could
not look at them. Victim later died in his home with his hands bound and the bag
over his head. An expert who conducted Victim's autopsy testified his cause of
death was asphyxia from the plastic bag wrapped around his head and stated blunt
force trauma was a contributing factor.

On June 24, 2014, Chief Marvin Williams, of the Fairfax Police Department,
questioned Miller as a suspect in an unrelated crime that occurred in Fairfax.
Before questioning Miller, Chief Williams presented him with a Miranda rights
acknowledgment and waiver form and asked Miller to read the form to him
line-by-line. Chief Williams asked Miller if he understood each right after Miller
read them aloud. Miller initialed after each individual right and signed his name at
the bottom of the form. Soon after Chief Williams began questioning Miller,
Miller stated he did not commit the Fairfax crime, and he thought Chief Williams
wanted to question him about Victim's murder. According to Chief Williams, he
asked Miller what he was talking about and Miller described his and his
accomplices' participation in Victim's murder. Chief Williams and Miller were the
only two people in the room during the confession, and Chief Williams did not
write a report or summary of the confession, have Miller make a written statement,
or record the confession in any manner. Chief Williams testified he did not offer
Miller leniency during the interview, did not threaten him, and did not coerce him
to confess.

After Chief Williams concluded his interview with Miller, Agents Richard Johnson
and Natasha Merrell, both of the South Carolina State Law Enforcement Division

1
    410 S.C. 534, 765 S.E.2d 572 (2014).
2
    Miranda v. Arizona, 384 U.S. 436 (1966).
(SLED), interrogated Miller about Victim's murder. The two agents recorded the
interview on Agent Merrell's SLED cell phone. Neither of the agents
re-Mirandized Miller before questioning him, and during the first portion of his
interview, Miller was accompanied by Tiffany Sabb. Initially, Agent Johnson
explained SLED's role as a state investigative agency and asked Miller about his
relationship with Sabb. Miller stated Sabb was "like a mother to [him]."3 Agent
Johnson also asked Miller where his mother was, and Miller replied she was at
home but he was comfortable speaking to SLED without her. Agent Johnson
clarified Miller was in the eighth grade and that he could read and write by asking
Miller to read a certificate that was in the room. Miller read the first few sentences
but could not read the word "contributions" or the cursive portions on the
certificate. Agent Johnson then asked Sabb to leave the room, and when she left,
Miller expressed apprehension about talking with Agent Johnson, stating he was
more comfortable speaking to Agent Merrell instead. Agent Johnson replied, "You
don't like males? I intimidate you," and he exited the room after confirming that
Miller was willing to talk to Agent Merrell and that Miller understood it was his
decision to speak with her. Miller confirmed that he would talk to Agent Merrell.

When questioned by Agent Merrell, Miller denied any involvement in the murder,
stating he was in Fairfax the entire week of the murder until Friday when a bus
dropped him off in Allendale. Miller claimed his neighbor, the school bus driver,
could confirm his alibi. Agent Merrell stated she was there to help Miller and
asked him to be honest with her. She asked Miller if he got a ride from Allendale
to Fairfax on the evening of the murder, and Miller explained that he did and that
he was in Allendale that day for a school hearing. When asked how he got back to
Fairfax that night, Miller did not answer the question.

Miller then told Agent Merrell how the situation was "crazy" and how
acquaintances told him that they heard he kicked Victim's door in and that he held
Victim while the other boys beat him. Agent Merrell asked which story was true,
and Miller again denied involvement in Victim's murder. Agent Merrell asked
again about Miller's transportation from Allendale to Fairfax on the day of the
murder and whether he could remember what he did between the school hearing
and Wednesday morning. Again, Miller failed to answer the question. Agent

3
 Sabb is the mother of Johnathan Capers, one of Miller's friends from Allendale.
Miller spent a great amount of time with Capers and Sabb, often living with them
for weeks at a time. Both Capers and Sabb gave incriminating statements against
Miller before he was interrogated, and both testified at Miller's trial that he
confessed to them he murdered Victim.
Merrell then asked Miller about an encounter he had with Allendale police
regarding Gabriel, his accomplice. Miller denied knowing Gabriel, but explained
the police wanted to talk to his brother about Gabriel. Agent Merrell then existed
the room and returned with Agent Johnson.

Agent Johnson immediately explained that he and Agent Merrell were trying to
help Miller but also told Miller he was going to jail. Miller asked if he was going
to jail that day, and Agent Johnson replied, "Yea, and there ain't nothing we can do
to stop it." Miller replied, "I know." The colloquy that proceeded is as follows:

             Agent Johnson: Here's what we want to do is to try and
             help you on the far end. Why? When you're young . . .
             truth, you're the very first one we're talking to and that's
             why you getting that break. Cause in South Carolina, the
             hands of one is the hands of all. It doesn't matter which
             one of you did what, you were there. That makes you
             equal. [Boy], if we charge you with assault and battery,
             everybody else is going to get charged with assault and
             battery.

             Miller: Yes, sir. . . . If they charge me with murder . . .
             everybody is going to get charged with murder.

             ....

             Agent Johnson: I'm lazy. I'm ready to go home.
             Alright? There's this thing that you don't know. That
             while you were here, we already got what we need. . . .

             Miller: Can I ask you something?

             Agent Johnson: Yes, sir.

             Miller: How many years I got?

             Agent Johnson: I don't know. I don't know. You know
             what an a** is? You know what an a** of time is?
             That's a lot of time. You ever hear the prosecutor say an
             a** of time?
Miller: So what can I do to get me out of this situation?

Agent Johnson: You ain't getting out of this, but what
you can do is minimize the kind of time. Look at it this
way, alright, I don't know what kind of time you'll get. I
can't tell you that. I'm not the judge or the lawyer. But
here's what I'm getting at, I'm just throwing some
hypothetical numbers out. Let's say if you were looking
at 30 years and because you talked, let's say you tell the
truth and come clean. . . . You come clean and you lay it
out on the table, and you cooperate? What we do is, is let
the prosecutor know.

....

Miller: Alright, alright. I'll tell you. I'll be honest with
you. I ain't really wanting to do this. I ain't really
wanting to do it. Tell you the truth, I was sitting on the
porch . . . and he came by me. He came at me and told
me, he told me about the situation.

Agent Johnson: Who's he?

Miller: Gabriel! The one, the one, the one it's the, it's the
main boy! The main one. He's the main one.

Agent Johnson: Okay.

Miller: I ain't want to do none of this man. All I wanted
to do was go to Fairfax cause I ain't want to stay in
Allendale.

Agent Johnson: Okay.

Miller: I knocked on the door and I opened it and . . .
after that and tied him down. . . .

....
             Agent Johnson: Alright, so you say Gabriel tie[d] him
             down?

             Miller: I say . . .

             Agent Johnson: No, no that's the wrong, that's the wrong
             answer, wrong.

             Miller: No . . .

             Agent Johnson: Rob, look at me [boy], look at me, look
             at me Rob . . . s*** happens. . . . You said you didn't
             wanna be there and from what we was told it wasn't
             supposed to go down like that. Y'all was just doing a
             lick.4 S*** happens. Now, the thing to do is let's see
             how we can minimize it. I told you . . .

             Miller: I don 't . . .

             Agent Johnson: I told you up front . . .

             Miller: I don't . . . but listen . . .

             Agent Johnson: (talking over each other) going to
             jail. . . .

             Miller: I don't really care . . . minimize or not. I'm still
             getting locked up. Ain't nothing changed about that.

             Agent Johnson: Yes, it is.

             Miller: No, I'm still getting locked up[,] ain't nothing
             going to change about that. What's changed about it, tell
             me one thing that's changed about it?

             Agent Johnson: The length of time that you going to be
             looking at.

4
  To "hit a lick" or "do a lick" means to get a lot of money quickly, usually by
illegal means such as robbing someone.
Miller: It still don't mean nothing, I'm still going to be
doing the time. I'm still doing the time man it's . . . just
please stop, just please stop with me. Please, just please.

Agent Johnson: Well [boy], like I told you from the
beginning . . .

Miller: I said . . . I been honest with you.

Agent Johnson: Listen, it's like I told you from the
beginning, it's up to you to talk to us. You don't have to
talk to us. If you wanna stop at any time we can stop.
It's up to you. What do you wanna do?

Miller: I just wanna go home man.

Agent Johnson: Huh?

Miller: I just wanna go home man.

Agent Johnson: Well you ain't going home, but what you
wanna do?

Miller: I'm being honest with y'all. I told you.

Agent Johnson: I understand that man.

Miller: I told you what I do . . .

Agent Johnson: No, the only thing you told us was that
you didn't want to be there and Gabriel planned . . .
Gabriel did this, Gabriel did that . . . and . . . but you
didn't tell us details.

Miller: I was just . . . told you. . . . I knocked on the
door, I went in and I hit him. And I hold him down. . . .
Well he, he (inaudible) wanted to go searching the house.
I know he (inaudible) . . . . He was the main thing
            searching. (inaudible) I was just posted up the whole
            time.

            Agent Johnson: Yep. That's right. . . . That's right. You
            stayed in the living room with him, with, with the old
            man.

            Miller: Watching him.

            Agent Johnson: Watching him, that's right.

            Miller: They kept coming back.

            Agent Johnson: Who put the bag over his head?

            Miller: I did.

            Agent Johnson: Thank you. You did. Alright, who took
            the wallet out of his, umm, pocket?

            Miller: I did.

            Agent Johnson: And you know your prints and stuff will
            be on that wallet.5

            ....

            Agent Johnson: Alright, so . . . . All we, all we need is a
            clear picture from you, so when I talk with the Solicitor,
            "this is what Robert told us. He's hurt. I can tell he is
            hurt about it. Whatever you can do to help him, you help
            him." But like I told you from the beginning, ain't
            nothing we can do about stopping jail time.

            Miller: No[,] that's what I said, just lock me up. I, I only
            got two choices in my life right now, either go to jail or

5
  During cross-examination, Agent Merrell admitted Agent Johnson lied to Miller
regarding his finger-prints and none of Miller's fingerprints were found on the
Victim's wallet.
             die. . . . I just wanna, I just wanna go, I just wanna leave
             here. I'm done talking. Whenever y'all ready to lock me
             up, I'm ready. Let's go, please. I'm ready.

             Agent Johnson: Okay, alright. You, you through talking
             with us?

             Miller: I already told you. I told y'all the details of what
             happened. I admitted I did it.

             Agent Johnson: I just wanted to make sure, I
             (inaudible) . . . you ain't wanna talk no more.

             Miller: I ain't wanna talk no more. I say what I have to
             say, I [am] just ready to go man.

The family court waived jurisdiction to try Miller as a minor pursuant to Kent v.
United States,6 finding Miller could not be rehabilitated in the state's juvenile
justice system. An Allendale County grand jury indicted Miller for murder, and
the case proceeded to trial. The trial court held a pretrial Jackson v. Denno7
hearing to determine the admissibility of Miller's confession based upon its
voluntariness. During the hearing, Chief Williams and Agents Johnson and
Merrell testified for the State. Kimberly Jordan, a Fourteenth Circuit juvenile
public defender, testified regarding Miller's pre-waiver evaluation8 and his ability
to understand his Miranda rights. According to Jordan, Miller did not understand
the right to remain silent or how an attorney would be helpful to him.

After reviewing the interrogation transcript, the trial court determined based upon
the totality of the circumstances that Miller's statements were voluntary and his
confession was admissible at trial. The trial court relied upon the following facts
in making its decision: (1) Miller received Miranda warnings before the
interrogations, and the length and location of the interrogations was reasonable; (2)
although Miller likely had limited learning abilities, he was street smart and
attempted to create an alibi; (3) Miller was in good physical condition with no
record of mental health issues, and his criminal record was fairly limited; (4)

6
  383 U.S. 541 (1966).
7
  378 U.S. 368 (1964).
8
  The family court conducts a pre-waiver evaluation when determining if it will
waive its jurisdiction to try a juvenile for his or her crimes.
neither Chief Williams nor the SLED agents made misrepresentations, promises of
leniency, or threats of violence against Miller; and (5) Miller's isolation from a
parent or friend was minor, considering Agent Johnson asked Miller if he was
willing to talk to them after Sabb left the room and he responded "yes."

The jury unanimously found Miller guilty of murder, and the trial court held an
individualized sentencing hearing as required by Byars. During the sentencing
hearing, Miller argued that Miller v. Alabama,9 established a presumption that all
juveniles are not irreparably corrupt. Miller contended the State must prove he
was irreparably corrupt, and the court must find him irreparably corrupt before
moving into the Byars factors. The trial court ruled Byars does not require a
finding of irreparable corruption before sentencing a juvenile to life without the
possibility of parole (LWOP) and then proceeded to consider the Byars factors.
The court considered Miller's age at the time of the murder and the peer pressure
from his brother and Gabriel. The court also considered Miller's poor home
environment and minimal parental guidance in his life. The court also gave weight
to the brutality of the crime, particularly Victim's dentures being scattered about
the room, the plastic bag placed over Victim's head, and the evidence showing
Miller watched Victim's breath move the plastic bag as he left the house. In listing
these particular facts, the trial court noted even someone of Miller's relatively low
mental capacity should appreciate the severity of his actions.10 The court
concluded its analysis by allowing Miller to address his possibility for
rehabilitation. Based on its findings, the trial court sentenced Miller to fifty-five
years' imprisonment. This appeal followed.

ISSUES ON APPEAL

I. Is Miller's fifty-five-year prison sentence a de facto life sentence, and if so,
   must a trial court find Miller irreparably corrupt before imposing such a
   sentence?

II. Did the trial court err in finding Miller voluntarily waived his Miranda rights
    and in admitting Miller's confessions?


9
  567 U.S. 460 (2012).
10
   At the time of the hearing, Miller was eighteen years old, and the last time his
I.Q. was tested, he was in the fifth grade, and he scored in the seventy-sixth
percentile. On most I.Q. tests, scoring in the ninetieth percentile is "average." The
seventy-sixth is classified as "very low" or "well below average."
STANDARD OF REVIEW

"In criminal cases, the appellate court sits to review errors of law only." State v.
Baccus, 367 S.C. 41, 48, 625 S.E.2d 216, 220 (2006); see also State v. Finley, 427
S.C. 419, 423, 831 S.E.2d 158, 160 (Ct. App. 2019) ("When considering whether a
sentence violates the Eighth Amendment's prohibition on cruel and unusual
punishments, the appellate court's standard of review extends only to the correction
of errors of law."). Thus, the trial court's factual findings are binding on the
appellate court unless clearly erroneous or controlled by an error of law. See State
v. Winkler, 388 S.C. 574, 582–83, 698 S.E.2d 596, 601 (2010). On appeal, "the
reviewing court does not re-evaluate the facts based on its own view of the
preponderance of the evidence but simply determines whether the trial [court's]
ruling is supported by any evidence." State v. Parker, 391 S.C. 606, 611–12, 707
S.E.2d 799, 801 (2011) (quoting State v. Wilson, 345 S.C. 1, 6, 545 S.E.2d 827,
829 (2001)). This court will not disturb the trial court's admissibility
determinations absent a prejudicial abuse of discretion. State v. Adkins, 353 S.C.
312, 326, 577 S.E.2d 460, 468 (Ct. App. 2003). "An abuse of discretion arises
from an error of law or a factual conclusion that is without evidentiary support."
Id.

LAW/ANALYSIS

I.    De Facto Life Sentence

Miller argues his sentence of fifty-five years' imprisonment is a de facto life
sentence and that a trial court must first find he was irreparably corrupt before
sentencing him to life in prison. We disagree.

The Eighth Amendment to the United States Constitution states "[e]xcessive bail
shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted." The prohibition against cruel and unusual punishment
safeguards an individual's rights against excessive and disproportionate criminal
sanctions, "highlighting the essential principle that courts must consider 'the human
attributes even of those who have committed serious crimes.'" Finley, 427 S.C. at
424, 831 S.C. at 161 (quoting Graham v. Florida, 560 U.S. 48, 59 (2010)). "In this
vein, sentences that are grossly out of proportion to the severity of the crime are
unconstitutional." Id.

In Roper v. Simmons, the Supreme Court categorically banned all death sentences
for juvenile offenders who were under the age of eighteen at the time they
committed their offense. 543 U.S. 551, 568 (2005). In Graham, the Supreme
Court held the Eighth Amendment banned the "imposition of a life without parole
sentence on a juvenile offender who did not commit homicide." 560 U.S. at 82.
The Court noted, however, that states are "not required to guarantee eventual
freedom to a juvenile offender convicted of a nonhomicide crime. What [states]
must do . . . is give [juveniles] some meaningful opportunity to obtain release
based on demonstrated maturity and rehabilitation." Id. at 75. Finally, in Miller,
the Supreme Court held "that mandatory life without parole for those under the age
of [eighteen] at the time of their crimes violates the Eighth Amendment's
prohibition on 'cruel and unusual punishments.'" 567 U.S. at 465. The Court
explained its rationale by relying on Graham and Roper, stating "[those decisions]
make clear that a judge or jury must have the opportunity to consider mitigating
circumstances before imposing the harshest possible penalty" on a juvenile. Id. at
489. The Court reasoned that an individualized sentencing hearing, in which it
considered the defendant's age, maturity, family life, circumstances surrounding
the homicide offense, the offender's ability to aid in his defense, and the possibility
of rehabilitation was required to sentence a juvenile to life in prison without the
possibility of parole. Id. at 477–78.

Our supreme court interpreted Miller as creating a categorical ban on juvenile
LWOP sentences "absent individualized considerations of youth" and establishing
a duty for courts to "fully explore the impact of the defendant's juvenility on the
sentence rendered." Byars at 540–41, 543, 765 S.E.2d at 575, 577. Therefore,
pursuant to Byars, trial courts must hold individualized sentencing hearings and
consider the mitigating factors of youth discussed in Miller before imposing an
LWOP sentence on a juvenile. See id. at 544, 765 S.E.2d at 577.

In State v. Slocumb, our supreme court held "[n]either Graham nor the Eighth
Amendment, as interpreted by the [United States] Supreme Court currently
prohibits the imposition of aggregate sentences for multiple offenses amounting to
a [de facto] life sentence on a juvenile nonhomicide offender." 426 S.C. 297,
314–15, 827 S.E.2d 148, 157. The court reasoned it was not appropriate, "as an
inferior court, to extend federal constitutional protections under the Eighth
Amendment beyond the boundaries the Supreme Court set in Graham." Id. at
306–07, 827 S.E.2d at 153.

Based on the aforementioned precedent, we find the trial court's term-of-years
sentence does not violate the Eighth Amendment. As the court noted in Slocumb,
we are bound by the constitutional protections implemented by the Supreme Court,
which has thus far declined to extend the holding of Graham and its progeny to
term-of-year sentences.

As to Miller's argument that a trial court must specifically find a juvenile is
"irreparably corrupt" before sentencing him or her to a life sentence, pursuant to
Jones v. Mississippi, such a finding is not required under the Eighth Amendment.
See 141 S. Ct. 1307, 1318–19 (2021) ("[T]he Court has unequivocally stated that a
separate factual finding of [irreparable corruption] is not required before a [trial
court] imposes a life-without-parole sentence on a murderer under 18."). Further,
in a case involving a juvenile who commits homicide, "a [s]tate's discretionary
sentencing system is both constitutionally necessary and constitutionally
sufficient." Id. at 1313. In South Carolina, Byars mandates only that trial courts
hold an individualized sentencing hearing in which all the "mitigating hallmark
features of youth are fully explored." 410 S.C. at 545, 765 S.E.2d at 578; see also
Miller, 567 U.S. at 480 ("Although we do not foreclose a [trial court's] ability to
[impose a sentence of life without parole] in homicide cases, we require it to take
into account how children are different, and how those differences counsel against
irrevocably sentencing them to a lifetime in prison.").

We find the trial court did not err in its sentencing procedure. The record shows
the trial court held an individualized sentencing hearing in which both the State
and Miller were able to present arguments regarding Miller's juvenility. The trial
court stated if Miller was an adult, it would impose a de jure sentence of life in
prison; however, the trial court considered each factor listed in Byars and then
sentenced Miller to a term-of-years prison sentence under South Carolina's
discretionary sentencing scheme. Because neither the Eighth Amendment nor
Byars requires the trial court to find Miller "irreparably corrupt" and the court
considered the "mitigating hallmark features" of Miller's youth in an individualized
sentencing hearing, we find it did not err in sentencing Miller. Accordingly, we
affirm the trial court on this issue.

II.   Admission of Incriminating Statements

Miller argues the trial court erred in admitting confessions he made during
custodial interrogation. Specifically, Miller argues that due to his age, his low
intellectual functioning, and the coercive pressure applied during the interrogation,
his confessions were not given pursuant to a voluntary, knowing, and intelligent
waiver of his Miranda rights. We disagree.
In Jackson v. Denno, the United States Supreme Court held, "It is now axiomatic
that a defendant in a criminal case is deprived of due process of law if his
conviction is founded, in whole or in part, upon an involuntary confession, without
regard for the truth or falsity of the confession." 378 U.S. at 376. "A statement
obtained as a result of custodial interrogation is inadmissible unless the suspect
was advised of and voluntarily waived his [constitutional] rights." State v. Miller,
375 S.C. 370, 379, 652 S.E.2d 444, 449 (Ct. App. 2007). "If [an] interrogation
continues without the presence of an attorney and a statement is taken, a heavy
burden rests on the government to demonstrate that the defendant knowingly and
intelligently waived his privilege against self-incrimination and his right to
retained or appointed counsel." Miranda, 384 U.S. at 475. Whether an individual
voluntarily waived his Miranda rights requires a two-step inquiry:

             (1) the waiver must be "voluntary in the sense that it was
             the product of a free and deliberate choice rather than
             intimidation, coercion, or deception" and (2) the waiver
             must be "made with a full awareness of both the nature of
             the right being abandoned and the consequences of the
             decision to abandon it."

State v. Moses, 390 S.C. 502, 513, 702 S.E. 395, 401 (Ct. App. 2010) (quoting
Berghuis v. Thompkins, 560 U.S. 370, 382–83 (2010)).

"In South Carolina, the test for determining whether a defendant's confession was
given freely, knowingly, and voluntarily focuses upon whether the defendant's will
was overborne by the totality of the circumstances surrounding the confession."
Id.

             [T]he totality of the circumstances includes "the youth of
             the accused, his lack of education or his low intelligence,
             the lack of any advice to the accused of his constitutional
             rights, the length of detention, the repeated and
             prolonged nature of the questioning, and the use of
             physical punishment such as the deprivation of food or
             sleep."

State v. Pittman, 373 S.C. 527, 566, 647 S.E.2d 144, 164 (2007) (quoting
Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973) (citations omitted)).
Regarding juveniles, our courts have also weighed (1) the juvenile's background,
experience, conduct, maturity, physical condition, mental health, and isolation
from a parent and (2) any misrepresentations, threats of violence, exertion of
improper influence, or promises made by law enforcement. Moses, 390 S.C. at
513–14, 702 S.E.2d at 401. "No one factor is determinative; each case requires
careful scrutiny of all the surrounding circumstances." In re Tracy B., 391 S.C. 51,
66, 704 S.E.2d 71, 79 (Ct. App. 2010).

We find the trial court did not err in finding Miller voluntarily waived his Miranda
rights based on the totality of the circumstances. First, although Miller was fifteen
years old when he murdered Victim and when he confessed, youth alone is
insufficient to prove the involuntariness of a defendant's confession. See Pittman,
373 S.C. at 569, 647 S.E.2d at 166 (stating that when only evidence of a
defendant's youth is presented, that alone is not probative of coercion); accord
Williams v. Peyton, 404 F.2d 528, 530 (4th Cir. 1968) ("Youth by itself is not a
ground for holding a confession inadmissible."). Further, our precedent clearly
establishes that a juvenile is capable of voluntarily waiving his Miranda rights
before incriminating himself. See e.g., Pittman, 373 S.C. at 569–70, 647 S.E.2d at
166 (holding a twelve-year-old who was questioned alone by two officers
voluntarily waived his rights before confessing to a double homicide); State v.
Boys, 302 S.C. 545, 548, 397 S.E.2d 529, 531 (1990) (finding a seventeen-year-old
voluntarily waived his rights after his mother told him he needed an attorney and to
not speak to officers); Moses, 390 S.C. at 514–15, 702 S.E.2d at 401–02 (finding a
seventeen-year-old special education student who could read and write on a third
grade level voluntarily waived his rights); In re Christopher W., 285 S.C. 329,
329–31, 329 S.E.2d 769, 769–70 (Ct. App. 1985) (holding an eleven-year-old
voluntarily waived his rights even after the trial court expressed extreme
displeasure with the coercive nature of his interrogation because the juvenile was
"intelligent, quick, and articulate").

Second, although Miller had a low I.Q., the record indicates that he was streetwise
and knew how to conduct himself in front of police officers. See In re Williams,
265 S.C. 295, 301, 217 S.E.2d 719, 722 (1975) ("Mental deficiency alone is not
sufficient to render a confession involuntary but . . . it is a factor to be considered
along with all of the other attendant facts and circumstances in determining the
voluntariness of the confession."). The trial court relied on the fact that Miller
gave an alibi several times when talking to Agent Merrell, and he knew several
officers that he came into contact with during the investigation. The record also
showed Miller was only one year behind in school. Chief Williams testified he
Mirandized Miller before interrogating him, and Miller read him each right
individually from a standard waiver form. Chief Williams stated he asked Miller if
he understood his rights, and Miller responded affirmatively and initialed beside
each right. Miller also signed the written waiver form. See State v. Smith, 268
S.C. 349, 352–54, 234 S.E.2d 19, 20–21 (1977) ("The decisions are voluminous
that the signing of a written waiver is usually sufficient [to constitute a voluntary
waiver]."); see also Moses, 390 S.C. at 514–15, 702 S.E.2d at 401–02 (holding a
juvenile who could read and write on a third grade level voluntarily and knowingly
waived his rights because the officer read the juvenile's rights verbatim from a
waiver of rights form and asked if he understood the rights).

Third, although Miller was questioned twice by three different officers and was not
re-Mirandized before his second interrogation, the length of both interrogations
was not prolonged, and the amount of time between the first and second
interrogation was minimal. In re Tracy B., 391 S.C. at 67–68, 704 S.E.2d at 79
(finding that even though a juvenile did not receive fresh Miranda rights before
interrogation recommenced, he voluntarily waived those rights because the
interrogating officer asked him if he had already received Miranda warnings, the
juvenile responded that he had, and less than two hours had passed since the
juvenile was initially Mirandized). The record shows that Miller arrived at the
police station at approximately 4:00 P.M., and Agents Johnson and Merrell
concluded their interrogation around 7:00 P.M. Miller received Miranda warnings
before his initial interrogation by Chief Williams, and even though Agents Johnson
and Merrell did not re-Mirandize Miller before interrogating him, Agent Johnson
repeatedly advised him that it was his choice to speak with them and that he could
end the interrogation at any time.

Fourth, the interrogation tactics Agents Johnson and Merrell used against Miller
were not forceful enough to overbear Miller's will in light of the surrounding
circumstances. See State v. Register, 323 S.C. 471, 479, 476 S.E.2d 153, 158
(1996) ("[A] defendant's will is not overborne merely because he is led to believe
that the government's knowledge of his guilt is greater than it actually is."); id. at
478, 476 S.E.2d at 158 (holding that a defendant's waiver of rights was voluntary
even though officers isolated him and deceived him by telling him someone saw
him with the victim the night of the murder, his shoes and car tires matched
impressions found at the murder scene, and that the officers had irrefutable DNA
evidence establishing his guilt). Agent Johnson's statements that Miller's
fingerprints would be on Victim's wallet and that the State had enough evidence
against Miller to prosecute him, when combined with all the other facts, were
insufficient to overbear Miller's will. Agent Johnson's interrogation of Miller after
Miller expressed an apprehension about talking to him nor his statements about
minimizing Miller's prison sentence were sufficient to overbear Miller's will. The
agents did not coerce Miller or threaten him with adverse consequences or physical
punishment if he did not cooperate during his interrogation, and they did not make
him any specific promises of leniency. See Pittman, 373 S.C. at 568, 647 S.E.2d at
165 ("Although courts have given confessions by juveniles special scrutiny, courts
generally do not find a juvenile's confession involuntary whe[n] there is no
evidence of extended, intimidating questioning or some other form of coercion.").

Finally, we find the officers interrogating Miller without a parent present was not
sufficient to render his waiver of rights involuntary. See In re Christopher W., 285
S.C. at 330, 329 S.E.2d at 770 ("The South Carolina Supreme Court has rejected
the position a minor's inculpatory statement obtained in the absence of counsel,
parent, or other friendly adult is [per se] inadmissible." (emphasis added)); see also
Moses, 390 S.C. at 515, 702 S.E.2d at 402 (finding a juvenile's mother's request to
be present during her child's interrogation was not dispositive of the juvenile's
waiver). Miller stated during his interrogation that he was comfortable talking to
agent Merrell without both his mother and Sabb present.

Based on the foregoing, we find the trial court did not abuse its discretion in
finding Miller voluntarily waived his rights. See Adkins, 353 S.C. at 326, 577
S.E.2d at 468 (stating that appellate courts do not disturb a trial court's
admissibility determinations absent a finding of prejudicial abuse of discretion).

CONCLUSION

Accordingly, Miller's sentence and conviction is

AFFIRMED.

HUFF and GEATHERS, JJ., concur.